        Case 2:20-cr-00153-MHT Document 11 Filed 05/13/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )                  CRIMINAL ACTION NO.
     v.                    )                     2:20cr153-MHT
                           )                          (WO)
CHARLES PARKER HARRINGTON, )
III

                                   ORDER

       Based     on      the      representations         made      at      a

teleconference        on    May    13,      2021,   it    appears        that

defendant Charles Parker Harrington still presents as

psychotic.       The court is concerned about ensuring that

Harrington receives mental-health treatment, is not on

the street, and does not have any interaction with the

law.      The    court     believes    it    should    provide     defense

counsel with a chance to work with Harrington to access

treatment voluntarily.

                                   ***

       Accordingly, it is ORDERED that, with regard to the

noncompliance summary report (Doc. 6), an additional

telephone conference is set for 12 noon on May 27,
        Case 2:20-cr-00153-MHT Document 11 Filed 05/13/21 Page 2 of 2




2021.      The    courtroom      deputy    is   to   make    appropriate

arrangements for the call.

    DONE, this the 13th day of May, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                     2
